DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 08/10/2021 with amendment filed on 07/12/2021, in which Claim(s) 1-10, and 12-30 are presented for examination. Claim(s) 1, 17-19, 21, and 27-30 are amended. Claim(s) 11 is cancelled. No claim(s) are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Response to Arguments
Double Patenting (DP):
Applicant submitted an eTD on 11/04/2021 to overcome DP rejection issued in the previous office action. The eTD has been approved. The DP rejection issued in the previous action has been withdrawn.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-10, and 12-30 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 29, and 30, the prior art of record (Munawar Monzy Merza (US 2013/0318603 A1; hereinafter Merza) in view Patel et al. (US 2013/0311428 A1; hereinafter Patel) further in view of Wood et al. (US 2007/0074258 A1; hereinafter Wood)) does not disclose:

“determining a fee amount to charge an associated user for ingestion of the raw machine data, wherein the fee amount is determined based on the determined number of events of the plurality of events generated during the defined time period.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Merza teaches “detection of security threats by comparing a number of times that a domain name is accessed” ([0002], [0026], [0037] and [0056]). Similarly, Patel teaches “parse a data stream” ([0032], [0045]) and Wood teaches “one or more metrics associated with the number of events” ([0054-0056], [0058]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497